United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2012 Commission File Number: 333-159793 Telesat Canada (Exact name of registrant as specified in its charter) 1601 Telesat Court, Ottawa, Ontario, Canada K1B 5P4 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes o No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes o No þ Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Exhibits The following information is filed with the U.S. Securities and Exchange Commission as part of this report of foreign issuer on Form 6-K: Exhibit No. Description 99.1 Press release of Telesat Canada, dated October 24, 2012, announcing preliminary estimates of financial results for the three-month period ended September 30, 2012. 99.2 Press release of Telesat Canada, dated October 24, 2012, announcing proposed offering of 6.0% Senior Notes due 2017. 99.3 Press release of Telesat Canada, dated October 24, 2012, announcing pricing of offering of 6.0% Senior Notes due 2017. - 1 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TELESAT CANADA (Registrant) October 24, 2012 By: /s/ Christopher S. DiFrancesco Name:Christopher S. DiFrancesco Title: Vice President, General Counsel and Secretary
